Exhibit 10.1

   

AMERICAN WATER WORKS COMPANY, INC.

   

2007 OMNIBUS EQUITY COMPENSATION PLAN

   

STOCK UNIT GRANT

   

This STOCK UNIT GRANT, dated as of May    , 2013 (the “Date of Grant”), is
delivered by American Water Works Company, Inc. (the “Company”) to  (the
“Participant”).

   

RECITALS

   

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2007 Omnibus Equity Compensation Plan) has determined to grant each non-employee
member of the Board of Directors of the Company (the “Board”) who is a
non-employee director of the Company immediately following the Company’s 2013
Annual Stockholder meeting a stock unit grant that will be converted to shares
of common stock of the Company, par value $0.01 per share, (the “Company Stock”)
at a later date;

WHEREAS, the Participant is a non-employee director on the Board; and

WHEREAS, the Committee has determined that the stock unit grant granted to the
Participant shall be issued under the American Water Works Company, Inc. 2007
Omnibus Equity Compensation Plan (the “Plan”) and the terms and conditions of
such stock unit shall be memorialized in this grant (the “Grant”).  

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

 

1.       Grant of Stock Units.  Subject to the terms and conditions set forth in
this Grant and the Plan, the Company hereby grants to the Participant units (the
“Stock Units”).  Each Stock Unit shall be a phantom right and shall be
equivalent to one share of Company Stock on the applicable distribution date, as
described in Paragraph 4 below.

   

 

2.       Stock Unit Account.  The Company shall establish and maintain a Stock
Unit account as a bookkeeping account on its records (the “Stock Unit Account”)
for the Participant and shall record in such Stock Unit Account the number of
Stock Units granted to the Participant. The Participant shall not have any
interest in any fund or specific assets of the Company by reason of this grant
or the Stock Unit Account established for the Participant.

   

 

3.       Vesting.  The Participant shall be fully vested in the Stock Units
credited to the Participant’s Stock Unit Account pursuant to this Grant on the
Date of Grant.

   

 

   





--------------------------------------------------------------------------------

   

   

 

4.       Distribution.  The Stock Units shall be converted to shares of Company
Stock and distributed by the Company within thirty (30) days following the
earlier of (i) August 8, 2014 (the “Specified Date”) (or, if applicable, the
Deferred Date, as defined in Paragraph 5 below), (ii) the Participant’s
separation from service (within the meaning of section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)) with the Company (the “Separation
from Service Date”), or (iii) the date of a Change of Control (as defined below)
(the “Change of Control Date”).  At the time of distribution, all Stock Units
shall be converted to an equivalent number of shares of Company Stock, and the
Participant shall receive a single sum distribution of such shares of Company
Stock, which shall be issued under the Plan.  For purposes of this Grant, the
term “Change of Control” shall have the same meaning as such term is defined in
the Plan, except that a Change of Control shall not be deemed to have occurred
for purposes of this Grant unless the event constituting the Change of Control
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of section 409A of the Code and its corresponding regulations.

   

 

5.       Deferrals.  The Participant may make an irrevocable election to defer
the Specified Date (or further defer the Deferred Date (as defined below), if
applicable) of all of the Stock Units, plus dividend equivalents earned on such
Stock Units as described in Paragraph 6 below, to a later date, provided that
(i) the election shall not take effect until at least twelve (12) months after
the date on which the election is made, (ii) the deferred Specified Date cannot
be earlier than five (5) years from the original Specified Date under Paragraph
4 (or five (5) years from the applicable Deferred Date, if a subsequent deferral
of a Deferred Date is being made), and (iii) the election must be made no less
than twelve (12) months prior to the date of the Specified Date (or twelve (12)
months prior to the previously applicable Deferred Date, if a subsequent
deferral of a Deferred Date is being made). To defer the Specified Date, the
Participant must elect to defer 100% of the Stock Units, including corresponding
dividend equivalents, granted to the Participant under this Grant and complete
the deferral election form provided to the Participant by the Committee, in the
form attached hereto as Exhibit A or as may subsequently modified in the
discretion of the Committee.  If the Participant desires to make a further
deferral, the Participant must make such election on a separate form provided by
the Committee for such purpose.  Any such election shall be made in accordance
with section 409A of the Code and any corresponding guidance and regulations
issued under section 409A of the Code. Notwithstanding a Participant’s election
pursuant to this Paragraph, if the Separation from Service Date or Change of
Control Date occurs prior to the Deferred Date, the distribution of the
Participant’s Stock Units, plus corresponding dividend equivalents, will be made
as a result of the occurrence of the Separation from Service Date or Change of
Control Date, whichever is earlier.  If a Specified Date is delayed one or more
times pursuant to this Paragraph 5, the new Specified Date shall be referred to
as the “Deferred Date.”

   

 

6.       Dividend Equivalents.  Until the earlier of the Specified Date (or the
Deferred Date, if elected), Separation from Service Date or Change of Control
Date, if any dividends are declared with respect to the shares of Company Stock,
the Company shall credit to a dividend equivalent account (the “Dividend
Equivalent Account”) the value of the dividends that would have been distributed
if the Stock Units credited to the Participant’s Stock Unit Account at the time
of the declaration of the dividend were shares of Company Stock.  At the same
time that the Stock Units are converted to shares of Company Stock and
distributed to the Participant, the Company shall pay to the Participant a lump
sum cash payment equal to the value of the dividends credited to the
Participant’s Dividend Equivalent Account.  No interest shall accrue on any
dividend equivalents credited to the Participant’s Dividend Equivalent Account.

   

 

7.       Change of Control. Except as set forth above, the provisions set forth
in the Plan applicable to a Change of Control (as defined in the Plan) shall
apply to the Stock Units, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan and
is consistent with the requirements of section 409A of the Code.  

   

 

 

 2 

   





--------------------------------------------------------------------------------

   

   

 

8.       Acknowledgment by Participant.  By accepting this Grant, the
Participant acknowledges that with respect to any right to distribution pursuant
to this Grant, the Participant is and shall be an unsecured general creditor of
the Company without any preference as against other unsecured general creditors
of the Company, and the Participant hereby covenants for himself or herself, and
anyone at any time claiming through or under the Participant, not to claim any
such preference, and hereby disclaims and waives any such preference which may
at any time be at issue, to the fullest extent permitted by applicable law. The
Participant also hereby agrees to be bound by the terms and conditions of the
Plan and this Grant. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Grant and the
Plan and the Participant’s rights to benefits under this Grant and the Plan, and
agrees that all such determinations and decisions of the Committee shall be
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest under this Grant and the Plan on behalf of the
Participant.

   

 

9.       Restrictions on Issuance or Transfer of Shares of Company Stock.

   

 

          (a)       The obligation of the Company to deliver shares of Company
Stock upon the distribution of the Stock Units shall be subject to the condition
that if at any time the Committee shall determine in its discretion that the
listing, registration or qualification of the shares of Company Stock upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares of Company Stock,
the shares of Company Stock may not be issued in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
 The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.

   

 

          (b)       As a condition to receive any shares of Company Stock upon
conversion of the Stock Units, the Participant agrees:

   

 

   

           (i)       to be bound by the Company’s policies regarding the
limitations on the transfer of such shares, and understands that there may be
certain times during the year that the Participant will be prohibited from
selling, transferring, pledging, donating, assigning, mortgaging, hypothecating
or otherwise encumbering the shares; and

   

 

   

          (ii)      that the shares of Company Stock obtained by the Participant
upon the distribution of the Stock Units shall not be tradable until the
Participant owns enough shares of Company Stock outright, as stock units
convertible into shares of Company Stock, and time-based restricted Company
Stock, to meet or exceed four (4) times the Participant’s annual cash retainer,
which ownership requirement must be satisfied by the later of , or the fifth
(5th) anniversary of the Participant’s commencement of service as a director on
the Board.

   

   

 

 

 3 

   





--------------------------------------------------------------------------------

   

   

 

10.     Grant Subject to Plan Provisions.  This Grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the shares
of Company Stock, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Participant’s acceptance of this Grant is the Participant’s agreement to be
bound by the interpretations and decisions of the Committee with respect to this
Grant and the Plan.

   

 

11.     No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 6), or the right to vote, with respect to any Stock Units.

   

 

12.     No Rights to Continued Employment or Service.  This Grant shall not
confer upon the Participant any right to be retained in the employment or
service of the Employer (as defined in the Plan) and shall not interfere in any
way with the right to terminate the Participant’s employment or service at any
time. The right to terminate at will the Participant’s employment or service at
any time for any reason is specifically reserved.

   

 

13.     Assignment and Transfers. No Stock Units or dividend equivalents awarded
to the Participant under this Grant may be transferred, assigned, pledged, or
encumbered by the Participant and the Stock Units and dividend equivalents shall
be distributed during the lifetime of the Participant only for the benefit of
the Participant. Any attempt to transfer, assign, pledge, or encumber the Stock
Units or dividend equivalents under this Grant by the Participant shall be null,
void and without effect. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company. This Grant may be
assigned by the Company without the Participant’s consent.

   

 

14.     Withholding. To the extent required by applicable law, the Participant
shall be required to pay to the Company, or make other arrangements satisfactory
to the Company to provide for the payment of, any federal, state, local or other
taxes that the Company is required to withhold with respect to the Grant,
vesting or distribution of the Stock Units and dividend equivalents.

   

 

15.     Effect on Other Benefits. The value of shares of Company Stock and
dividend equivalents distributed with respect to the Stock Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Employer. Neither shall such value be considered part of the Participant’s
compensation for purposes of determining or calculating other benefits that are
based on compensation, such as life insurance.

   

 

16.     Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

   

 

17.     Notice.  Any notice to the Company provided for in this instrument shall
be addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the records of the Company, or
to such other address as the Participant may designate to the Company in
writing.  Any notice shall be delivered by hand, sent by telecopy or enclosed in
a properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.

   

 

18.     Section 409A of the Code.  

   

 

         (a)       This Grant is intended to comply with the requirements of
section 409A of the Code and shall be interpreted and administered to avoid any
penalty sanctions under section 409A of the Code.  If any distribution cannot be
provided or made at the time specified herein or as elected by the Participant,
then such distribution shall be provided in full at the earliest time thereafter
when such sanctions cannot be imposed.  Except according to a valid election
made pursuant to Paragraph 5 above, in no event may the Participant designate
the calendar year of distribution.

   

 

 

 4 

   





--------------------------------------------------------------------------------

   

   

 

         (b)       Notwithstanding any provision to the contrary in this Grant,
if any of the distributions under this Grant are payable to the Participant upon
separation from service (within the meaning of section 409A of the Code) from
the Employer, then if at the time of the Participant’s separation from service
the Participant is a “specified employee” (as such term is defined in section
409A(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Company (or any successor thereto) in its sole discretion in accordance with
its specified employee determination policy, then all distributions to the
Participant pursuant to this Grant shall be postponed for a period of six (6)
months following the Participant’s separation from service from the Employer.
 The postponed amounts shall be distributed to the Participant in a lump sum
within thirty (30) days after the date that is six (6) months following the
Participant’s separation from service from the Employer.  If the Participant
dies during such six (6)-month period and prior to the distribution of the
postponed amounts hereunder, the amounts delayed on account of section 409A of
the Code shall be distributed to the personal representative of the
Participant’s estate within sixty (60) days after the date of the Participant’s
death, and any amounts not delayed shall be distributed to the personal
representative of the Participant’s estate in accordance with the terms of this
Grant.

   

[SIGNATURE PAGE FOLLOWS]



 

 

 5 

   





--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

   

AMERICAN WATER WORKS COMPANY, INC.

   

By:   Jeffry E. Sterba

 

LOGO [j02000001.jpg]

   

                   

Its:    President and CEO

 

 

 6 

   







--------------------------------------------------------------------------------

   

EXHIBIT A

   

SUBSEQUENT DEFERRAL ELECTION FORM

   

   

PART A. TIME OF DISTRIBUTION

   

I, , (the “Participant”) hereby irrevocably elect to have all of the Stock
Units, plus corresponding dividend equivalents, (the “Deferred Units”) granted
to me pursuant to the Stock Unit Grant, dated as of May    , 2013, (the “Grant”)
under the American Water Works Company, Inc. 2007 Omnibus Equity Compensation
Plan (the “Plan”) that would have been distributed by American Water Works
Company, Inc. to me on the Specified Date (as defined in the Grant), instead be
distributed to me on the deferred date designated below (the “Deferred Date”),
which date must be at least five (5) years later than the Specified Date, and
this election is at least twelve (12) months prior to the Specified Date (to
make this deferral election you must defer all of the Stock Units, plus
corresponding dividend equivalents, granted to you pursuant the Grant, meaning
there is no partial deferral):  

   

 

Number of Stock Units, and Dividend Equivalents, to be Further Deferred (All
Must Be Deferred)

Original Specified Date (Election Must Be Made at Least 12 Months Prior to the
Specified Date)

Deferred Date
(Must be a date that is at least 5 years later than the
Original Specified Date)

100%

   

   

   

   

PART B.  ACKNOWLEDGMENT

   

I understand and expressly agree that (i) the Deferred Date for the Deferred
Units shall be the date I specified in Part A above (which is a date that is at
least five (5) years later than the original Specified Date), and (ii) I will
not be entitled to receive distribution of the Deferred Units on an earlier
date, except in the event that the Separation from Service Date (as defined in
the Grant) or the Change of Control Date (as defined in the Grant) occurs prior
to the Deferred Date.  I also understand and expressly agree that this deferral
election is irrevocable, is being made at least twelve (12) months prior to the
original Specified Date, and shall not take effect until twelve (12) months
after the date on which I make this election.  I further understand and agree
that the terms and conditions of the Grant and the Plan are hereby incorporated
into this form.  Lastly, I understand and agree that this deferral election
applies to 100% of the Stock Units, and corresponding dividend equivalents,
granted to me pursuant to the Grant.

   

PARTICIPANT SIGNATURE

   

   

 

Participant:

   

   

Date:

   

   

 

Receipt Acknowledged:

   

   

   

   

   

 

By:

   

   

   

   

   

 

Title:

   

   

Date:

   

   

   

   

 

A- 1 



--------------------------------------------------------------------------------